                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 ULYSSES HILL                                                                CIVIL ACTION

 VERSUS                                                                           NO. 18-249

 DARREL VANNOY, WARDEN                                                    SECTION: “H”(1)



                                          ORDER

       The Court, having considered the petition, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the Petitioner’s objections to the

Magistrate Judge's Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Ulysses

Hill is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 10th day of May, 2019.




                                            __________________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE
